*364OPINION

Per Curiam:

This is an appeal from an order denying appellant’s petition for post-conviction relief. NRS 177.315 et seq. The only issue on appeal is whether the case of Carter v. Kentucky, 450 U.S. 288 (1981), should be given full retroactive application to appellant’s conviction.
In Franklin v. State, 98 Nev. 266, 646 P.2d 543 (1982), we held that the Carter decision warrants the same retroactive effect given the analogous rule of Griffin v. California, 380 U.S. 609 (1965). As we noted in Franklin, the Supreme Court has determined that Griffin did not retroactively apply to cases in which the judgment was final on the date of the Griffin decision. See Tehan v. Shott, 382 U.S. 406 (1966). Accordingly, we decline to give Carter full retroactive effect to appellant’s final judgment of conviction. We find no error in the district court’s order denying post-conviction relief.
Affirmed.